Citation Nr: 0840805	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1969 to September 1970.  Service in the 
Republic of Vietnam is indicated by the evidence of record.  

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service connection for 
PTSD.  A 30 percent disability rating was established.  The 
veteran disagreed with the assigned rating.  

In a December 2006 rating decision, the RO increased the 
veteran's service-connected PTSD disability rating to 50 
percent.  The veteran and his representative have indicated 
continued dissatisfaction with this rating in subsequent 
correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal 

In a November 2007 rating decision, the RO granted service 
connection for Type II Diabetes Mellitus with erectile 
dysfunction and diabetic peripheral neuropathy of the 
bilateral lower extremities.  Special monthly compensation 
was also granted for loss of use of a creative organ.   The 
RO denied the veteran's claim of entitlement to service 
connection for diabetic retinopathy.  The veteran indicated 
his disagreement as to that part of the decision which denied 
service connection for diabetic retinopathy.  A statement of 
the case was issued in March 2008.   To the Board's 
knowledge, the veteran  did not file a substantive appeal (VA 
Form 9 or equivalent) as to that issue.  That matter 
therefore is not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

In October 2008, the veteran requested a videoconference 
hearing before Veterans Law Judge.  The record indicates that 
the veteran's case was not certified to the Board for 
appellate review until September 2008.  The veteran's request 
for a hearing is timely, and any potential limitations on 
hearings described under 38 C.F.R. § 20.1304 are not for 
application.  Accordingly, the veteran is entitled to a 
hearing.  A remand of the case for this purpose is therefore 
required. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
videoconference hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such a hearing by letter 
mailed to his current address of record, 
with a copy to his representative.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




